Citation Nr: 1713148	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertrophic cardiomyopathy with lightheadedness, dizziness, and chest tightness (referred to as a heart disability). 

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983. 

This appeal to the Board of Veterans Appeals (Board) is from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The issues on appeal were previously denied by the Board in January 2015.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC) which, pursuant to an August 2015 Joint Motion to Remand, vacated the Board's January 2015 decision denying service connection for a heart disability and TDIU and remanded the claims for action consistent with its decision.  

In November 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran has a clinical diagnosis of hypertrophic cardiomyopathy, a heart disability.  However, a heart disability was not manifested during active service or within one year of service discharge; and there is no medical evidence suggesting it is otherwise etiologically related to the Veteran's active service.

2.  The Veteran is not service-connected for any disabilities.



CONCLUSIONS OF LAW


1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA satisfied its notice requirement to the Veteran in a March 2010 notice.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103  and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA fulfilled its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records, VA and private treatment records, and records from the Social Security Administration have been obtained and associated with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran was afforded a VA examination to assess the etiology of his heart disability in March 2016.  The reports of this examination contain all findings needed to properly evaluate his disability.  

VA also does not have a duty to seek additional evidence pertaining to the Veteran's service connection claim as asserted by the Veteran's representative to include lay statements from friends and family.  The record already contains written statements from the Veteran's family members, including April 2010 statements from his stepdaughter and friends.  The Board notes that the Veteran's stepdaughter is a registered nurse, an individual who presumably has the requisite medical knowledge to assess the etiology of a condition.  However, the stepdaughter did not provide any assessment as to the etiology of his condition, but rather restricted her statements as to the Veteran's treatment for the heart condition and how the disability affects him on a day-to-day basis.  The statement from the stepdaughter and the Veteran's friends do not provide the necessary information to support nexus.

The Board is also not required to blindly ask the Veteran for medical records covering the period from 1983 to 1996.  He was sent a proper VCAA notification letter that asked him to identify relevant medical treatment.  To date, the Veteran has not indicated that there are any outstanding records not already obtained by VA or treatment providers that should be pursued.  If the Veteran's representative has such information, he should either provide those records directly or provide sufficient information so VA may search and attempted to associate this evidence with the claims file. 

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.  The Board is also satisfied as to the substantial compliance with its November 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  




Analysis

As seen in the extensive medical record obtained by VA, including Social Security Administration records, the Veteran has hypertrophic cardiomyopathy, a disease that causes the heart muscle to thicken making it difficult to pump blood.  The Veteran claims that he has had shortness of breath, lightheadedness and fatigue, which are attributable to this heart disability.  The diagnosis of the heart disability dates back to 1996, more than 12 years after service, while he was under the care of Dr. B. R. 

The Veteran's service treatment records are silent for any heart disability or associated symptoms.  At the Veteran's October 1979 enlistment examination, he was in good health with no heart issues reported.  Several sick call visits attended by the Veteran during his service were also negative for any issues related to his heart.  At his separation examination in October 1983, there continued to be no reports of heart issues either noted by the Veteran or observed by the examining official.  The Veteran did check "yes" for dizziness or fainting spells on his October 1983 Report of Medical History (separation).

The post-service evidence shows that one of the Veteran's treating physicians, Dr. B. R., attributed the Veteran's reported lightheadedness to an acute condition related to his ears during a post-service examination.  In a July 1996 progress note, Dr. B. R. noted that he thought the vertigo was a problem in his ears and may have been related to a viral infection since the dizziness dissipated once the viral infection resolved.  

The Veteran's claimed symptoms have also been attributed to the Veteran's strenuous work schedule and issues unrelated to his heart disability.  Post-service, the Veteran worked as a plant operator for Dodge.  He primarily worked the graveyard shift working 70 to 80 hours per week doing physically strenuous work.  In March 1998, after the Veteran was put on work restriction and later terminated from his job, private treating physician, Dr. B. R., noted the Veteran's problems with lightheadedness, shortness of breath, and fatigue.  Dr. B. R. opined that "[his] sense is that a good bit of his problem is not necessarily related to hypertrophic cardiomyopathy, but clearly the type of work he was doing would not be compatible with the disease."  As to these symptoms, the physician opined that he could not "implicate them as being caused by his [heart] disease."  He further opined that "[he did] not know [if] his symptoms will improve since [he did not] think they are related to his [heart disability]."  The doctor also opined that he thought the Veteran's issues with shortness of breath were "functional."  He reported that the Veteran "had a lot of sighing," but there is no good reason he had that degree of dyspnea.

Additionally, the Veteran had a VA examination in March 2016.  The examiner found that the Veteran's claimed heart condition is less likely than not incurred in or caused by his claimed in-service illness, event, or injury.

The examiner noted that the Veteran had worked as a boat's mate in service.  He supervised painting and did a lot of painting himself.  The Veteran claimed that he would be at his desk and become lightheaded with episodes of vertigo that lasted 15 to 20 seconds.  He also reported that he had an inner ear infection in service.  The examiner diagnosed the Veteran with hypertrophic obstructive cardiomyopathy, prinz metal angina, and congestive heart failure.  Regarding the Veteran's prinz mental angina, the examiner found his angina was caused by coronary artery vasospasms when he was momentarily deprived from nitroglycerin.  With respect to the Veteran's congestive heart failure, the examiner found this disease was caused either by a weak left heart muscle or a valvular obstruction.  The examiner found that the Veteran's congestive heart failure was not chronic, and the Veteran had not had any episodes of acute congestive heart failure within the past year of the examination. 

The examiner gave a thorough explanation of the Veteran's hypertrophic cardiomyopathy symptomatology and possible origins of the disease.  The examiner determined the Veteran's current heart condition is genetically determined, and that onset of the disease can develop between the ages of 20 and 50 years old.  The examiner noted the Veteran checked "yes" for dizziness or fainting spells on his Report of Medical History during his separation examination in 1983.  However, the Veteran explained that he was tired when holding two jobs, and there was no dizziness.  The examiner also considered the Veteran's lay statements, but found that during service, no premonitory signs or symptoms were observed as it related to the Veteran's heart condition.  Service treatment records were silent for a syncopal episode, precordial chest pain, or heart dysrhythmia.  Furthermore, the examiner found the Veteran's current heart condition was not treated during service or within a year after service.  Indeed, the claimed heart disability appeared more than 10 years after service.  Accordingly, the examiner found that there was no nexus with his active service, and there was no chronicity of an in-service heart condition associated with the Veteran's currently claimed heart condition.  

In the precedent decision of  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the March 2016 VA examiner and treating physician, Dr. B. R., provide solid bases for their opinions, with sound reasoning and conclusions.  Therefore, these opinions are afforded great probative weight.

The Veteran claims that his heart disability is related to military service because he had similar symptoms, specifically lightheadedness and dizziness, during service as he presently experiences.  Although a layperson is competent to report on the onset and continuity of his symptomatology, such as dizziness, lay statements regarding the etiology of a condition are limited to circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470   (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the etiology of a heart disability is a medically complex situation that requires specialized knowledge and expertise.  Thus, as a layperson, the Veteran is not competent to opine on the etiology of his heart disability.  The symptoms claimed by the Veteran are vague and could be attributable to a number of medical conditions.  In other words, dizziness is not just indicative of a heart condition, such that the complaint of dizziness in service indicates perhaps he had a heart condition at that time.  During the Veteran's March 2016 VA examination, the examiner noted that during his separation examination in 1983, the Veteran reported that he was tired when holding two jobs, but there was no dizziness.   The examiner further found that the Veteran's condition was a genetically determined disease caused by mutations in one of several sarcomere genes which encode components of the contractile apparatus.  The examiner's adequate rationale was notably thorough.  

Finally, the Board acknowledges the Veteran's March 2017 statement, via his representative, that because his heart disability appears to be genetic, the March 2016 VA examiner should have addressed the issue of whether the hypertrophic obstructive cardiomyopathy was aggravated by service since there were some reports of in-service dizziness.  The March 2016 VA examiner determined that Veteran's hypertrophic cardiomyopathy was a genetically determined disease.  Congenital diseases may be recognized as service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306 (2016).  However, the Board finds that the evidence as a whole does not show aggravation in service.  Service treatment records are negative for any heart disability or any associated symptoms.  While the Veteran reported having dizziness in service that he asserts was related to his current heart disability, the Veteran's treating physician, Dr. B. R., attributed this vertigo to a problem in the Veteran's ears and indicated that this may have been related to a viral infection since the dizziness dissipated once the viral infection resolved.  The March 2016 examiner also considered the Veteran's reports of dizziness in service, but found that there were no premonitory signs or symptoms during service as they related to the Veteran's current heart condition.  Further, the Veteran's heart disability did not appear until over 10 years after service.  Therefore, as the evidence does not show that the heart disability underwent an increase during service, the Board finds that service connection is not warranted for the Veteran's heart disability on the basis of being a congenital disease.         

Therefore, in summary, although the Veteran argues the in-service complaint of dizziness showed onset of his heart condition during service, he is not competent to provide such an opinion, and the medical evidence does not suggest such a relationship is possible.  In addition to the March 2016 VA examiner's and Dr. B.R.'s statements, the Board notes that over the course of the Veteran's 20 plus year treatment history, including treatment from his local VA Medical Center and several private treatment providers, that the Veteran never once indicated to any treating physician or medical professional that he thought his heart disability was related to symptoms he experienced during military service, and no medical professional made specific statements relating his heart disability to military service.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

The Board recognizes that the Veteran has been found disabled by the Social Security Administration (SSA) due to his claimed heart condition.  The Veteran seeks to use the favorable SSA disability decision as evidence in support of a claim for a TDIU. 

A finding of a TDIU is based on a different standard than used by SSA.  SSA bases disability on a claimant's maximum residual functional capacity (MRFC), and whether there is substantial gainful activity that could be performed with that MRFC.  A claim for a TDIU focuses on unemployability based on impairments caused by service-connected disabilities.  A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Per the record, the Veteran has not been service connected for any disabilities.  Accordingly, there is no basis as to evaluate the Veteran's claim.  If at a future date, the Veteran is service-connected for a disability, VA may revisit this claim at the Veteran's request, implied or explicit.





ORDER

Service connection for a heart disability, to include hypertrophic cardiomyopathy, is denied.

A TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


